Banke, Chief Judge,
dissenting.
It is important at the outset to emphasize that the issue in this case is not whether the appellant should be re-entrusted with physical custody of his adopted son. Custody was already in the DFCS when the termination petition was filed, and no one appears to be questioning the propriety of that disposition. What we are dealing with is instead the complete severance of a 14-year-old child’s relationship with the only parent he has known since he was three years of age, not to mention the child’s relationship with his only sibling.
A complete termination of parental rights is authorized under OCGA § 15-11-51 (a) (2) only in the face of clear and convincing evidence of unfitness on the part of the parent, manifested either by intentional or unintentional misconduct resulting in abuse or neglect of the child, or by what is tantamount to physical or mental incapacity to care for the child. Chancey v. Dept. of Human Resources, 156 Ga. App. 338, 340 (274 SE2d 728) (1980). “A finding of unfitness must center on the parent alone, that is, can the parent provide for the child sufficiently so that the government is not forced to step in and separate the child from the parent. A court is not allowed to terminate a parent’s natural right because it has determined that the child might have better financial, educational, or even moral advantages elsewhere. (Cit.) Only under compelling circumstances found to exist by clear and convincing proof may a court sever the parent-child custodial relationship." Carvalho v. Lewis, 247 Ga. 94, 95 (274 SE2d 471) (1981). (Emphasis supplied.) See also Blackburn v. Blackburn, 249 Ga. 689, 692-694 (292 SE2d 821) (1982). This strict evidentiary standard is constitutionally mandated in termination cases and is not lessened by the fact that the parent may already have lost temporary custody of the child to the state. Santosky v. Kramer, 455 U. S. 745, 753 (102 SC 1388, 71 LE2d 599) (1982).
If the evidence in this case clearly and convincingly demonstrated that the appellant was in fact guilty of the kind of abuse de*479scribed in the majority opinion, I would have no hesitancy whatever in voting to affirm the termination of his parental rights with respect to S. G. T., nor I venture to say, would anyone else. However, there are some inaccuracies and omissions in the majority’s characterization of the evidence in this regard, and there are other factors which I believe militate strongly against a complete severance of the parent-child relationship.
The initial investigation conducted by the department in 1979 did not disclose that S. G. T. had suffered multiple bruises to his face, but that he “had a slight bruise above his nose,” the origin of which was never determined. The DFCS caseworkers who were dispatched to the appellant’s home at this time described it as being very clean and well kept, with ample food and clothing on hand for the children. Asked why she closed the case in 1980, the caseworker to whom the case was assigned at that time testified that she took this action not merely because of a perceived lack of progress but also “because I hadn’t been out [to the appellant’s home] as much as I should and I felt real guilty about it.”
The primary concern of the DFCS caseworkers who testified in support of the termination petition does not appear to have been the threat of physical abuse by the appellant. Indeed, the department had been apprised of the possibility of physical abuse for two and a half years before obtaining custody, and another year and a half passed before the termination proceedings were initiated. Rather, the department’s primary criticisms of the appellant were that he was very inflexible, tended to drink too much, did not openly display warmth or affection towards the child, and, at least after the child was placed in foster care, failed to attend scheduled counseling sessions. The caseworker who caused the termination petition to be filed in 1983 gave the following as her reasons for finally deciding to seek such a disposition: “The case has been open on and off, whatever, for almost four years or thereabouts. And there has been no progress made with [the appellant]. [The appellant] is very resistant. We have somewhat of a respect for each other sometimes but have had a difficult relationship in working with each other. [S. G. T. is] 12 years old.” While the desire to reach some final resolution on a frustrating case which has been open for several years is quite understandable, it certainly should not be considered a valid basis for the termination of a parent’s parental rights in his or her child.
This is not to say that the department did not present some chilling accounts of physical abuse by the appellant towards his adoptive son. However, I have great difficulty in accepting much of this evidence at face value. The bulk of it was provided by the appellant’s estranged wife, who bore him an unmistakable personal animus, and many of her descriptions of alleged abuse by the appellant were so *480extreme as to strain credibility to the breaking point. The juvenile court judge himself obviously did not place much reliance on this witness’s testimony, for he made no reference to it in his findings of fact. Furthermore, much of this same evidence pertained equally to S. G. T.’s younger brother, with respect to whom the court found insufficient evidence to authorize termination.
Other testimony purporting to show physical and emotional abuse by the appellant was presented in the form of hearsay accounts by school personnel with whom the child had spoken some three years previously. However, a psychologist who had been commissioned by the department to evaluate the child testified that he suspected the child had a tendency in recounting such past experiences to make up some details and to exaggerate others in order to gain attention. Furthermore, the child himself denied on the witness stand that he had been subject to physical abuse by his father, with the exception of one occasion on which his father had hit him on the face for lying; and he further testified that it was his wish to return to his father’s home, primarily so that he could be reunited with his younger brother.
It is quite apparent from the expert testimony in this case that the real problem to which the DFCS was responding in its bid to terminate the appellant’s parental rights was not abuse in the classic sense. Rather, it was the fact that the child suffers from emotional problems which in all likelihood developed prior to the appellant’s arrival on the scene and with which the appellant, due to personality problems of his own, is ill equipped to cope. While not wishing in any way to minimize the importance of this problem or to criticize the department’s efforts to deal with it, I do not believe the appellant’s shortcomings in this regard should be allowed to offset totally his positive contributions towards the child’s welfare. As previously noted, the appellant has worked consistently and diligently over the years to provide for both his children, and he has also shown a consistent interest in their education. Is this, on balance, the profile of a parent whose parental rights ought to be completely and irrevocably terminated? I think not. Though I am reluctant to interfere with the discretion of an extremely able and learned juvenile court judge in such a matter, I simply do not find clear and convincing proof in this case of such compelling circumstances as would authorize the extreme sanction of termination. See generally Carvalho v. Lewis, supra. This does not mean that I am in disagreement with the majority in its concern over child abuse as a social ill in general. However, it is our duty to decide each case on the basis of the record before us rather than on the basis of the emotionally charged nature of the allegations or the severity of the social concerns represented by them. Based on a thorough examination of the record and transcript in an extremely close and troubling case, I must respectfully dissent to the termination of *481the appellant’s parental rights with respect to S. G. T.
I am authorized to state that Judge Pope and Judge Sognier join in this dissent.